NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       MAY 21 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

FRANCISCO ANDRADE-VARGAS,                       No.    16-73856

                Petitioner,                     Agency No. A206-567-351

 v.
                                                MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted May 15, 2018**

Before:      SILVERMAN, BEA, and WATFORD, Circuit Judges.

      Francisco Andrade-Vargas, a native and citizen of Mexico, petitions pro se

for review of the Board of Immigration Appeals’ (“BIA”) order dismissing his

appeal from an immigration judge’s (“IJ”) decision denying his application for

cancellation of removal. We dismiss the petition for review.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      We lack jurisdiction to review the agency’s discretionary determination that

Andrade-Vargas failed to show exceptional and extremely unusual hardship to his

qualifying relatives. See Martinez-Rosas v. Gonzales, 424 F.3d 926, 930 (9th Cir.

2005). Although the court would retain jurisdiction over colorable questions of

law and constitutional claims, Andrade-Vargas has raised no such contention. See

id.

      Andrade-Vargas contends the IJ failed to consider the hardship his children

would face in Mexico, due to general dangers and their lack of Spanish fluency.

We lack jurisdiction to consider this unexhausted contention, where Andrade-

Vargas and his witnesses previously testified that his children would remain in the

United States following his removal. See Tijani v. Holder, 628 F.3d 1071, 1080

(9th Cir. 2010) (no jurisdiction to review legal claims not presented in the

petitioner’s administrative proceedings before the BIA).

      To the extent Andrade-Vargas contends the IJ erred in denying his alleged

request for a continuance or administrative closure, we lack jurisdiction to consider

this unexhausted contention. Id.

      PETITION FOR REVIEW DISMISSED.




                                          2                                    16-73856